DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17295426, entitled: APPARATUS FOR SECURED GROUND ANCHORING, filed on 05/19/2021.  Claims 1-17 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 17 is objected to because of the following informalities: line 4 states, “…by some gap…”  It is believed that the term “some” should be replaced by the term “a,” for grammatical clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the faucet elements,” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, “faucet elements” will be understood to be introduced in claim 17.  In addition, claim 17 recites the limitation "the locking head ring" in 6.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, “a locking head ring,” will be understood to be introduced in claim 17.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soudan, Jr. (U.S. Pat. 7559218).
Regarding claim 1, Soudan discloses an apparatus 10 for secured ground anchoring (as seen in Figs. 1-2), comprising: a stake 18 comprising a locking section 22 at one end of the stake 18, an intermediate elongated portion 36 and an anchoring section (as seen in Fig. 2 below); a locking mechanism 20 attached to the locking section 22; and a handle 26 insertable into a void 44 within the stake 18 (as seen in Fig. 1), the handle 26 is topped by a locking head 24 connectable on top of the locking mechanism 20 when the handle 26 is inserted into the void 44 (as seen in Fig. 1).
	Regarding claim 2, Soudan discloses the apparatus 10, comprising a ring structure (as shown in Fig. 9 below) to be installed from below the locking mechanism 20, the ring structure mechanically connects to the locking mechanism 20 or to the locking head 24 (as seen in Fig. 9).
	Regarding claim 3, Soudan discloses the apparatus 10, comprising a spiral blade 40 at the anchoring section (as seen in Fig. 2 below).
	Regarding claim 5, Soudan discloses the apparatus 10, comprising a hollow tip 42 at the edge of the anchoring section (as seen in Fig. 2).  The Examiner notes that the stake 18 is hollow, and receives both a spring 52 and the handle 26, as seen in Fig. 2 below.
	Regarding claim 6, Soudan discloses the apparatus, where the hollow tip 42 has a diagonal cut.  The Examiner notes that the hollow tip 42 is diagonal on all sides, resulting in a point, as seen in Fig. 2.
	Regarding claim 7, Soudan discloses the apparatus 10, where when the locking mechanism 20 is in a locked state (shown in Fig. 2), the handle 26 cannot be pulled out from the stake 18 or be inserted into the stake 18.
	Regarding claim 8, Soudan discloses the apparatus 10, where, when the locking head 24 is connected on top of the locking mechanism 20 and the locking mechanism 20 is in a locked state (as seen in Fig. 2), the locking head 24 is locked to the locking mechanism 20.
	Regarding claim 9, Soudan discloses the apparatus 10, where applying of rotational force on the locking mechanism 20 does not result with the rotation of stake 18.  The Examiner notes that when the apparatus is in the locked state as shown in Fig. 2, the locking mechanism 20 is capable of being rotated, without moving the position of the stake 18 (see more detailed view in Fig. 9).
	Regarding claim 10, Soudan discloses the apparatus 10, where the locking mechanism 20 comprises a plurality of dial rings 70 rotatable by a user to a determined combination, to unlock the locking mechanism 20 (as discussed in col. 7, lines 50-61).
	Regarding claim 11, Soudan discloses the apparatus 10, where the handle 26 comprises a handle insert section (as seen in Fig. 1 below), and where the apparatus 10 comprises a tubular member (see handle 26) that can be pulled out from and pushed into the void 44 of the stake 18, the tubular member includes two opposite openings on its wall (as seen in Fig. 1), and where when in its pulled-out position, the handle insert section is insertable through the two openings (as shown in Fig. 1 below).
	Regarding claim 12, Soudan discloses the apparatus 10, where the tubular member (see handle 26) is mechanically connected to the stake 18 and rotatable together with the stake 18, and where when the handle insert section is inserted through the two openings 44, and rotational force is applied by the handle 26, this causes rotation of the rest of the stake 18 (as seen in Fig. 1 below).
	Regarding claim 13, Soudan discloses the apparatus 10, where, as long as the locking mechanism 20 is unlocked, the handle 26 may be inserted into the void 44 in the stake 18 through the tubular member, which may be pushed back into the stake 18 (as seen in Fig. 1).
	Regarding claim 14, Soudan discloses the apparatus 10, where the tubular member comprises snap-fit elements that fit into corresponding grooves in internal walls of the stake 18, the snap-fit elements prevent separation of the tubular member from the stake 18, while enabling limited vertical movement of the member, including pulling out of the member so that the openings emerge out from stake 18 (see discussion in col. 5, lines 10-12).
	Regarding claim 17, Soudan discloses the apparatus 10, where the locking head 24 comprises a central hole and a ring around the hole (as seen in Fig. 9a below), and where the apparatus 10 comprises a connector 74 having a hollowed cylindrical tube element (shown in Fig. 9a below), having top 76 and bottom 78 tube elements spaced apart from each other by a gap, and a faucet locking element 80, where the faucet locking element 80 moves at least one internal shaft located in the top and bottom tube elements 76,78, to tightly connect the connector 74 to the locking head ring (as seen in Fig. 9a below).











    PNG
    media_image1.png
    523
    318
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    797
    585
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    499
    582
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soudan.
Regarding claim 4, Soudan is discussed above, and teaches the spiral blade 40, but fails to explicitly teach where the blade spirals at an angle of between 81-99 degrees.  However, Soudan states that, “With respect to the preferred embodiment described above, it must be noted that the ideal dimensions of each component, both individually and as they relate to each other, are subject to include variations in size, materials function, form, and shape as deemed readily apparent to one skilled in the art” (see col. 10, lines 56-60). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Soudan to have the dimensions as claimed, since it has been held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (see MPEP 2144.04, IV.-A.).  


Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose an apparatus for secured ground anchoring, comprising the limitations of claim 1, where the locking head comprises two teeth extending from the bottom of the locking head, and when the locking mechanism is in its unlocked position, the teeth are insertable into corresponding openings in the locking mechanism, and when the locking mechanism is locked the teeth cannot be pulled out from the openings and the locking head cannot be separated from the mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Soudan, Jr. above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 10687628 to Kite, 9554630 to Patel, and 5692720 to Griggs teach ground anchoring stakes with spiral blades, comprising locking mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        1-Dec-22